Exhibit 10.3
AMENDMENT
to
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Amendment”)
is dated as of October 20, 2010, to become effective November 15, 2010, by and
between QLogic Corporation, a Delaware corporation (the “Company”), and H.K.
Desai (the “Executive”).
     WHEREAS, the Executive and the Company are parties to that certain Change
in Control Severance Agreement, dated as of December 19, 2008 (the “Agreement”);
     WHEREAS, the Executive and the Company have, concurrent with the execution
of this Amendment, entered into an employment agreement; and
     WHEREAS, the Executive and the Company desire to amend the Agreement as
provided herein.
     NOW, THEREFORE, the parties agree as follows:
     1. Article 1 of the Agreement is hereby amended and restated to read in its
entirety as follows:
     “Article 1. Term
     This Agreement shall be effective as of November 15, 2006 (the “Effective
Date”). This Agreement will continue in effect through November 15, 2013.
However, as of November 15, 2012 and each November 15 thereafter, the term of
this Agreement shall be extended automatically for one (1) additional year (such
that on November 15, 2012 the term of this Agreement shall be extended through
November 15, 2014 and so on), unless the Committee delivers written notice prior
to such November 15 to the Executive that this Agreement will not be extended or
further extended, as the case may be, and if such notice is given this Agreement
will terminate at the end of the term then in progress.
     Notwithstanding the foregoing, in the event a Change in Control occurs
during the original or any extended term of this Agreement, this Agreement will
remain in effect for the longer of: (i) twenty-four (24) months beyond the month
in which such Change in Control occurred; or (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to the Executive. For purposes of clarity, subject to
Section 3.1, benefits shall be payable to the Executive under this Agreement
only with respect to a single Change in Control of the Company. Accordingly, no
Change in Control after the first Change in Control shall be considered for
purposes of this Agreement.”

1



--------------------------------------------------------------------------------



 



     2. Exhibit B of the Agreement is hereby amended and restated to read in its
entirety as follows:
“EXHIBIT B
SECTION 280G PROVISIONS

1.1   Limitation on Payments. If upon or following a Change of Control the tax
imposed by Section 4999 of the Code, or any similar or successor tax, (the
“Excise Tax”) would apply absent this Section 1.1, because of the Change of
Control, to any payments, benefits and/or amounts received by Executive as
severance benefits or otherwise, including, without limitation, any amounts
received or deemed received, within the meaning of any provision of the Code, by
Executive as a result of (and not by way of limitation) any automatic vesting,
lapse of restrictions and/or accelerated target or performance achievement
provisions, or otherwise, applicable to outstanding grants or awards to
Executive under any of the Company’s equity incentive plans or agreements
(collectively, the “Total Payments”), then Executive’s benefits under this
Agreement shall be either (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. The Company shall reduce or eliminate
the Total Payments by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any accelerated vesting of stock options, then
by reducing or eliminating any accelerated vesting of other equity-based awards,
then by reducing or eliminating any other remaining Total Payments.

1.2   Determination. Any determination required under this section shall be made
in writing by PwC (or another national public accounting firm mutually
acceptable to the parties) (the “Accountants”), whose determination shall be
conclusive and binding upon the Executive and the Company for all purposes. For
purposes of making the calculations required by this section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section.”

     3. Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms.
     4. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.

2



--------------------------------------------------------------------------------



 



     5. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered on the day and year first above written.

            QLOGIC CORPORATION.
      By:   /s/ Michael L. Hawkins         Michael L. Hawkins,        Vice
President and General Counsel        EXECUTIVE
      /s/ H.K. Desai       H.K. Desai   

3